USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #:
Mars Khaimov Law, PLLC DATE FILED: 5/12/2021

C-ilidll. (MdalSKiialMOVidWwWpilidll.COrm

 

May 7, 2021

VIA ECF

Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl St.

New York, New York 10007

Re: Jose Quezada v. Fiddlerman LLC, Case 1:21-cv-01089-AT

 

To the Honorable Judge Torres,

This office represents the Plaintiff in the above-referenced action. Respectfully, Plaintiff
is submitting this letter-motion seeking an adjournment of the initial pretrial conference,
currently scheduled for May 13, 2021. As directed by Your Honor in the order dated April 23,
2021 (Dkt. No. 12), Plaintiff filed its Amended Complaint on April 30, 2021 to reflect
Fiddlerman LLC as the correct party to name as Defendant herein. As such, Plaintiff is
respectfully requesting additional time to effectuate service upon the newly named Defendant
and allow the Defendant to appear herein. Additionally, Plaintiff's Counsel will be traveling on
the scheduled conference date of May 13, 2021 and will be unable to attend the conference.

This is the second time this relief is being sought from the Court. Defendant’s consent
was not obtained, as Defendant has failed to respond to the action as of yet, and the Parties are
not in communication. Plaintiff's proposed new date for the initial pretrial conference to take
place is June 14, 2021, or any date agreeable to the Court thereafter.

Plaintiff thanks the Court for its attention and consideration to this matter.

Respectfully,

/s/ Mars Khaimov, Esq.

GRANTED. The initial pretrial conference scheduled for May 13, 2021, is ADJOURNED to June 14, 2021, at 11:20
a.m. By June 7, 2021, the parties shall file their joint letter and proposed case management plan.

SO ORDERED. O}-
Dated: May 12, 2021
New York, New York ANALISA TORRES
United States District Judge

 
